Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00560-CV

                            EX PARTE RAMON DIANA PEREZ

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-06017
                         Honorable Michael E. Mery, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we GRANT IN PART the parties’ joint
motion to reverse and render. We REVERSE the trial court’s order of expunction with regard to
the October 2006 arrest only and REMAND to the trial court for further proceedings consistent
with this opinion. See TEX. R. APP. P. 42.1(a)(2)(B). Pursuant to the parties’ agreement, we order
that appellee bear all costs of this appeal. See id. at R. 43.4.

       SIGNED October 17, 2018.


                                                _________________________________
                                                Irene Rios, Justice